Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daschlein et al.(WO 2015/052265){hereon reference will be made to the English equivalent US 2016/0297943}.
Daschlein et al. discloses preparations of expanded, closed-cell, thermoplastic polyurethane beads prepared from isocyanates, polyols and chain extenders having chain lengths as claimed and included in amounts as set forth by claims (paragraphs [0018],[0064]-[0070]). Singular selections and mixtures (Note: claims 19 & 20) of the chain extenders as claimed are disclosed (paragraph [0070]). Cell sizes and bead lengths as claimed (claims 21 & 22) are disclosed (paragraph [0034]). Daschlein et al. discloses formation of the thermoplastic polyurethane materials, impregnation with blowing agent, extrusion/cutting to form beads, and expansion through depressurization at temperatures as claimed (paragraphs [0018]-[0053]). Though Daschlein et al. does not particularly express that its beads are 
Daschlein et al. differs from applicants’ claims in that balances of hard to soft phase fractions as claimed are not particularly disclosed by Daschlein et al.   However, Daschlein et al. does offer selection of and variation in the amounts of the critical chain extender, isocyanate and other starting materials in forming the preparations of their disclosure (see paragagraphs [0065]-[0070] & [0077]-[0079]) for purposes of obtaining products of varied hardness.  Accordingly, it would have been obvious for one having ordinary skill in the art to have operated within the selections of reactant materials provided for by Daschlein et al., particularly selections of chain extenders, isocyanates and polyols, and relative proportions provided for by Daschlein et al. in forming the preparations of Daschlein et al. for the purpose of varying the hardness of the products obtained in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. In this regard, too, operation within the selections of reactant materials provided for by Daschlein et al., particularly selections of chain extenders, isocyanates and polyols, and relative proportions provided for by Daschlein et al. in forming the preparations of Daschlein et al. for the purpose of varying the hardness of the products obtained in order to arrive at the closely associated hard phase fraction values as defined by applicants’ claims would have also been obvious in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Applicants’ arguments to the degree that they apply to the rejection as now set forth have been considered.  However, they are unpersuasive.

As to applicants’ arguments concerning the critical chain extender component(s) of the instant concern, including the limitations of claim 18, it is held that all of the fully considered teachings and fair suggestions of Daschlein et al. can not be ignored in favor of just the examples of its disclosure.  Paragraph [0070] of Daschlein et al. makes clear that selections of chain extenders as defined by and/or in close overlap with those of the claims are provided for by its disclosure, which include for singular selections as dictated by applicants’ claim 18.  Accordingly, distinction based on chain extender selection and/or the number of selection is not seen evident in the patentable sense.
As to applicants’ arguments concerning results, the following are held to apply:
Results Must be Unexpected:
Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness. In re Nolan 193 USPQ 641 CCPA 1977. 
Obviousness does not require absolute predictability. In re Miegel 159 USPQ 716. 
Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing. In re Lohr 137 USPQ 548.
In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record. In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; In re Beattie, 24 USPQ 2d 1040.

Claims Must be Commensurate With Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.

Applicants’ have not persuasively demonstrated unexpected results for the combinations of their claims. Applicants have not demonstrated their results to be unexpected and more than mere optimizations of the knowledge in the art or more significant than being secondary in nature. Additionally, applicants’ have not demonstrated their showing to be commensurate in scope with the scope of combinations now claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/JOHN M COONEY/Primary Examiner, Art Unit 1765